Citation Nr: 1047229	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-08 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to accrued benefits, to include reimbursement for 
payment of expenses for last illness.


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from December 1944 to July 1946 
and from April 1948 to February 1952.  The Veteran died in 
January 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The appellant testified at a Board hearing before the undersigned 
Veterans Law Judge in August 2010.  A transcript of the hearing 
is associated with the claims folder.  

The appellant submitted evidence at the Board hearing.  She 
included a waiver of consideration of the evidence by the agency 
of original jurisdiction (AOJ).  The appellant also submitted 
additional argument and evidence that was received at the Board 
in October 2010.  In light of the Board's action to remand the 
case, the AOJ will have the opportunity to consider the 
additional evidence in the first instance.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

The Veteran was severely wounded in combat in Korea in July 1951.  
He was granted a convalescent 100 percent rating by VA in May 
1952.  The disability was for residuals of gunshot wounds of both 
arms, legs, chest, and neck.

In November 1953, the Veteran's ratings were changed based on 
stabilization.  He received a 100 percent rating for wounds of 
both forearms and hands, a 10 percent rating for gunshot wound 
involving muscle group XIX, and a noncompensable disability 
rating for multiple scars.  He was also granted entitlement to 
special monthly compensation (SMC) for loss of use of both hands.  
The effective date for the SMC was March 1, 1952.

The Veteran's disability rating remained unchanged until November 
1981.  At that time, his SMC rating was changed to a higher level 
as a result of a change in law.  He was found to be entitled to 
SMC under 38 U.S.C.A. § 1114(l) from March 1, 1952, to September 
30, 1981.  His SMC was increased to the amount specified under 
38 U.S.C.A. § 1114(m) beginning October 1, 1981.

The Veteran was granted entitlement to special home adaptation 
grant in September 1992.  This was based on the Veteran being in 
receipt of SMC for loss of use of his hands.  

The Veteran sought additional SMC for aid and attendance in 
August 2003.  His claim was denied in June 2004 and again in June 
2005.

The AOJ adjudicated several other issues that had been raised by 
claims made by the Veteran in August 2003 and June 2005.  In a 
rating decision dated in July 2006 the AOJ granted service 
connection for:  a painful scar on the left thigh, rated as 10 
percent disabling, residual donor site scar on the right thigh, 
20 percent disabling, and painful scar on the back of the neck, 
10 percent disabling.  The AOJ determined that the Veteran was 
entitled to specially adapted housing.  The AOJ denied an 
increase in the 100 percent rating for the loss of use of both 
hands due to wounds of the forearms and hands, as well as an 
increase in the 10 percent rating for gunshot wound of muscle 
group XIX.  The AOJ denied compensation for loss of use of the 
legs.  

In addition to the above, the AOJ determined that there had been 
a clear and unmistakable error (CUE) in regard to the SMC 
provided for the Veteran's loss of use of both hands.  The error 
was a determination that the Veteran satisfied the criteria for a 
higher rate of SMC for loss of use of both hands with loss of 
elbow action effective from November 17, 1953.  This change also 
resulted in the Veteran being entitled to a higher rate of SMC 
based on the change in law in 1981.  His SMC rate was to be 
determined under 38 U.S.C.A. § 1114(n) from October 1, 1981.

The Veteran died in January 2007.  He was service connected for 
the disabilities as listed above, and was entitled to SMC for 
loss of use of both arms at a level, or with complications 
preventing natural elbow action with prosthesis in place.  

Accrued benefits are periodic monetary benefits (other than 
insurance and servicemen's indemnity) to which an individual was 
entitled at death under existing ratings or decisions and under 
laws administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid, that shall, upon 
the death of such individual, be paid to the surviving spouse or 
other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.1000 (2010).  In all other cases, only so 
much of the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness or 
burial of the veteran.  38 C.F.R. § 3.1000(a)(1),(4).

Accrued Benefits Based on a Pending Claim

While an accrued benefits claim is separate from a veteran's 
claim filed prior to death, the accrued benefits claim is 
derivative of the veteran's claim; thus, an appellant takes the 
veteran's claim as it stood on the date of death, but within the 
limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to 
accrued benefits, the veteran must have had a claim pending at 
the time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).

In the current claim, the AOJ determined that the Veteran did not 
have a claim pending at the time of his death in January 2007.  
Accordingly, no accrued benefits could be paid to the appellant.  
For reasons set forth below, the AOJ's determination was 
incorrect and the case must be remanded for further action.

The AOJ adjudicated claims submitted by the Veteran in August 
2003 and June 2005.  As noted, the AOJ issued a rating decision 
in July 2006 that addressed 10 issues.  This rating action 
resulted in a large retroactive compensation award that was paid 
to the Veteran prior to his death.

Notice of the rating action was provided on July 12, 2006.  Thus, 
the one-year period to submit a notice of disagreement (NOD) 
began to run from that day.  See 38 U.S.C.A. § 7105(b)(1) (West 
2002); 38 C.F.R. § 30.302(a) (2010).  The Veteran did not submit 
a NOD in regard to the July 2006 rating decision.

The AOJ obtained information that the Veteran had died in January 
2007.  The AOJ wrote to the appellant to confirm the Veteran's 
death in February 2007.  The letter also included applicable 
forms for the appellant to submit for claims for entitlement to 
various benefits. 

The appellant submitted her claim for dependency and indemnity 
compensation (DIC) and accrued benefits in February 2007.  She 
listed the receipt of the Veteran's retroactive award in her 
report of assets.  She also detailed expenses she had paid on 
behalf of the Veteran.  These included his funeral expenses as 
well as expenses for his stay at a nursing home.  She did not 
express any argument in regard to the issues addressed in the 
rating decision of July 2006.

The appellant submitted a copy of the certificate of death for 
the Veteran that reported his death in January 2007.  The cause 
of death was listed as respiratory failure of hours duration and 
congestive heart failure of days duration.

The AOJ granted DIC benefits to the appellant in March 2007.  The 
grant was based on the provisions of 38 U.S.C.A. § 1318 (West 
2002) in that the Veteran had been in receipt of 100 percent 
service-connected disability benefits for more than 10 years 
prior to his death.  The AOJ denied service connection for the 
cause of the Veteran's death in that none of his service-
connected disabilities caused, or contributed to his death, and 
his respiratory failure and congestive heart failure were not 
related to his military service.  The actual rating decision did 
not address the issue of accrued benefits.  

The AOJ provided notice of the above rating action in March 2007.  
The notice letter informed the appellant that her claim for 
accrued benefits could not be approved.  No further explanation 
was provided.

The appellant submitted her NOD in June 2007.  She disagreed with 
the denial of service connection for the Veteran's cause of death 
and the denial of accrued benefits.  She provided information on 
the Veteran's stay at a nursing home following a brief period of 
hospitalization.  She noted that the Veteran had had to share a 
bathroom with several other male residents and this resulted in 
problems for the Veteran.  He would require a longer period in 
the bathroom because of his severe disabilities and the other 
residents were not understanding of this requirement.  This lead 
to humiliating experiences for the Veteran.  The Veteran was 
transferred to assisted living for several months and then back 
to the nursing home, under VA contract.  The appellant sought a 
private room so that the Veteran would have a private bathroom 
and not endure the same problems he had when he had had to share 
a bathroom.

The appellant stated that she had paid a monthly amount above 
what was covered for the cost of the Veteran's nursing home room.  
This was so he could have the private bathroom.  She stated that 
he required the private bathroom because of his service-connected 
disabilities.  She provided a monetary amount of what she had 
paid.

The appellant and her son testified at a hearing at the AOJ in 
October 2007.  She provided detailed testimony regarding the 
Veteran's stay at the nursing home, assisted living and again at 
the nursing home.  She also provided testimony regarding the 
extra charge that she paid for his nursing home room.  

The decision review officer (DRO) issued a statement of the case 
(SOC) in December 2007.  In regard to the accrued benefits claim, 
the DRO noted that there were no benefits due to the Veteran and 
unpaid at the time of his death.  It was further noted that there 
were no claims pending at the time of the Veteran's death.  The 
DRO said that the benefits sought by the appellant for 
reimbursement for the cost of the nursing home were not the type 
of benefits that met the definition of accrued benefits.

The appellant perfected her appeal in January 2008.  She limited 
her appeal to the issue of entitlement to accrued benefits.  

The appellant was provided with a duty-to-assist notice letter in 
February 2009.  The letter provided what the evidence must show 
to substantiate a claim for accrued benefits.  This noted that 
benefits could be paid based on existing ratings, or decisions, 
or evidence in VA's possession at the time of the Veteran's death 
but not paid prior to his death.  Further, in this case, the 
appellant had to be the surviving spouse.  A third element was 
that the appellant paid the expenses of the deceased claimant's 
last illness and burial.

The appellant testified at a Board hearing in August 2010.  She 
and her son again provided detailed testimony regarding the 
Veteran's nursing home stay and why he required a private room 
and why she paid the extra monthly fee.  

In reviewing the evidence of record, the Board finds that the 
Veteran did in fact have a claim pending at the time of his 
death.  As noted above, a July 2006 rating decision had addressed 
several issues.  The one-year period to submit a NOD with that 
rating decision had not yet expired when the Veteran died in 
January 2007.  Consequently, there was no finally adjudicated 
claim.  See 38 C.F.R. § 3.160(c) (2010).  The appellant submitted 
her claim for accrued benefits in February 2007, within the one-
year period.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007) 
(where a veteran dies before the expiration of one year following 
a rating decision, and an accrued benefits claimant files a claim 
within that same year, there is a claim pending at the time of 
the veteran's death; in other words, the claim addressed in the 
rating decision that precedes the veteran's death by less than a 
year is not a finally adjudicated claim).  The Board finds that 
the decision in Taylor controls in this case.  On remand, the AOJ 
must consider the issues addressed in the July 2006 rating 
decision as pending and address them on the merits.

Accrued Benefits Based on Last Expenses

As noted, a claimant may also be reimbursed for payment 
associated with the expenses of a Veteran's last illness.  In 
this case, the Veteran's surviving spouse is the claimant in that 
regard.

The appellant has maintained that she should be reimbursed for 
the cost of nursing home expenses that she paid for the Veteran 
to have a private room.  She has explained her reasons for why he 
required a private room.  It appears, based on the evidence of 
record, that the Veteran was a resident at a VA contract nursing 
facility and the amounts paid by the appellant were above the 
amounts authorized by VA.  

The AOJ determined that the appellant had presented a claim that 
cannot be paid under existing law.  However, it is a claim for 
reimbursement of payment of expenses associated with a last 
illness and must be adjudicated.  Such a finding does not mean 
the appellant will prevail on her claim; only that the claim must 
be adjudicated.

The Board notes that the VA Adjudication Procedure Manual used to 
reflect that:

For the purposes of adjudicating 
claims for reimbursement, last illness 
is the immediate attack which ends in 
death.  If the attack is acute, 
consider the beginning of the attack 
as the commencement of the last 
illness.  If the attack is not acute, 
consider the last illness as 
commencing at the time the beneficiary 
became so ill as to require the 
regular and daily attendance of 
another person until death.

See M21-1, Part IV, para. 27.38.

The manual has been undergoing an extensive rewrite project with 
a number of the older provisions being rewritten and located at 
different places in the new manual and other, older provisions 
eliminated.  In regard to the above provision, the definition of 
last illness was not incorporated into the new section regarding 
accrued benefit claims.  However, the same definition was 
incorporated into other rewritten sections of the manual, 
particularly in regard to reducing income for consideration of 
benefits.  Moreover, reimbursement of expenses associated with 
the payment for last illness is still included in the accrued 
benefit section of the manual.  

On remand, the AOJ must provide the appellant with information 
and/or appropriate forms for her to submit to document her 
claimed expenses.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims folder 
and ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2010) are fully complied with and satisfied 
in accordance with 38 C.F.R. § 3.159 
(2010).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Specifically, the 
AOJ must apprise the appellant of how to 
substantiate claims for the issues listed 
in the rating decision of July 2006.  

2.  The AOJ should contact the appellant 
and request that she submit documentation, 
showing that she paid for the medical 
expenses associated with the Veteran's last 
illness with her own personal funds.  Such 
documentation may include, but is not 
limited to, canceled checks, money orders, 
bank account records, account statements, 
etc.  

3.  The AOJ should confirm the Veteran's 
status at the VA contracted nursing home 
and obtain the records for his period of 
residency.  These would be considered VA 
records that are under VA control at the 
time of the Veteran's death.  38 C.F.R. 
§ 3.1000(d)(4) (2010).  

4.  After undertaking any other development 
deemed appropriate, re-adjudicate the claim 
for entitlement to accrued benefits, to 
include reimbursement for payments of 
expenses for the Veteran's last illness.  
If any benefit sought is not granted, 
furnish the appellant with a supplemental 
statement of the case (SSOC) and afford her 
an opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
appellant until she is notified by the AOJ.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

